EXHIBIT 10.3(d)
FIRST AMENDMENT
TO
THE CENTURYTEL, INC.
SUPPLEMENTAL DEFINED BENEFIT PLAN
2008 RESTATEMENT
 
 
WHEREAS, Section 18.02 permits CenturyTel, Inc. (the “Company”) to amend the
Plan; and


WHEREAS, at its meeting on December 19, 2007, the Compensation Committee
recommended to the Board of Directors that it freeze the CenturyTel, Inc.
Supplemental Executive Retirement Plan (“SERP”) as of February 29, 2008 and
provide for a lump sum payment option in early 2009; and


WHEREAS, on February 26, 2008, the Board of Directors adopted a resolution
approving the Compensation Committee's recommendation; and


WHEREAS, effective February 28, 2008, the Company adopted the First Amendment to
the SERP (“First Amendment”) to freeze the SERP and provide for the election of
lump sum payments from the SERP in early 2009; and


WHEREAS, some Participants and beneficiaries who are in pay status did not elect
lump sums from the SERP and will continue to receive annuities; and


WHEREAS, the Board of Directors also approved the transfer of any annuities
payable under the SERP to the Plan; and


WHEREAS, the Board of Directors has approved changes regarding the impact of a
change of control of the Company on the Plan.


                NOW, THEREFORE, the Plan is amended effective as of the dates
specified below, as follows:
 
I.


               The following paragraph is added at the end of the Introduction
effective as of December 31, 2008:
 
Contemporaneously herewith, the Company has amended the CenturyTel, Inc.
Supplemental Executive Retirement Plan ("SERP"), a plan aggregated with this
Plan pursuant to Treasury Regulation Section 1.409A-1(c)(2), to eliminate any
annuity benefits that the SERP was otherwise scheduled to pay after December 31,
2008 to Participants in the SERP who did not elect a lump sum, and to transfer
the obligation to pay such annuities to this Plan.  Accordingly, this Plan is
amended to increase the amount of annuity benefits to be paid from this Plan by
the amount of annuity benefits being assumed by it from the SERP after December
31, 2008.
 
II.


               New Section 2.03A is added effective January 1, 2008, to read as
follows:
 
               2.03A    “409A CHANGE IN CONTROL EVENT” shall mean a Change in
Control Event as defined in Treasury Regulations §1.409A-3(i)(5).
 
III.


               New Section 2.01A is added effective October 24, 2008, to read as
follows:
 
2.01A     “AFFILIATE” (and variants thereof) shall mean a person or entity that
controls, or is controlled by, or is under common control with, another
specified person or entity, either directly or indirectly.
 
IV.


New Section 2.02A is added effective October 24, 2008, to read as follows:


2.02A     “CAUSE”   (a)  “Cause” shall mean:


(i)           conviction of a felony;


(ii)          habitual intoxication during working hours;


(iii)         habitual abuse of or addiction to a controlled dangerous
substance; or


(iv)          the willful and continued failure of the Participant to
substantially perform the Participant’s duties with the Company or its
Affiliates (other than any such failure resulting from incapacity due to
physical or mental illness or the Participant’s termination of employment for
Good Reason) for a period of 15 days after a written demand for substantial
performance is delivered to the Participant by the Board of Directors of the
Company (“Board”) which specifically identifies the manner in which the Board
believes that the Participant has not substantially performed the Participant’s
duties.
 
(b)           For purposes of this Section 2.02A, no act or failure to act on
the part of the Participant shall be considered “willful” unless it is done, or
omitted to be done, by the Participant in bad faith and without reasonable
belief that the Participant’s action or omission was in the best interests of
the Company or its Affiliates.  Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or upon the
instructions of a senior officer of the Company or based upon the advice of
counsel for the Company or its Affiliates shall be conclusively presumed to be
done, or omitted to be done, by the Participant in good faith and in the best
interests of the Company or its Affiliates.  Any termination by the Company or
any of its Affiliates of the Participant’s employment shall not be deemed to be
for Cause unless the Participant’s action or inaction meets the foregoing
standard and until there shall have been delivered to the Participant a copy of
a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the
Participant and the Participant is given an opportunity, together with counsel,
to be heard before the Board), finding that, in the good faith opinion of the
Board, the Participant is guilty of the conduct described in subparagraph (a)
above, and specifying the particulars thereof in detail.
 
(c)           No action or inaction shall be deemed the basis for Cause unless
the Participant is terminated therefor within 120 days after such action or
omission is known to the Chief Executive Officer of the Company.


                (d)           In the event that the existence of Cause shall
become an issue in any action or proceeding between the Company and the
Participant, the Company shall, notwithstanding the finding of the Board
referenced above, have the burden of establishing that the actions or inactions
deemed the basis for Cause did in fact occur and do constitute Cause and that
the Company has satisfied the procedural requirements of this provision.  The
satisfaction of the Company’s burden shall require clear and convincing
evidence.  Any purported termination of employment of the Participant by the
Company which does not meet each and every substantive and procedural
requirement of this provision shall be treated for all purposes under this Plan
as a termination of employment without Cause.
 
V.


                New Section 2.09A is added effective October 24, 2008, to read
as follows:
 
2.09A      “ELIGIBLE TERMINATION” shall mean a termination of an Active
Participant’s (as defined in Section 10.03(a)) employment by the Company or its
Affiliates other than for Cause, death or Disability, or a voluntary termination
of employment by an Active Participant for Good Reason, provided that either of
such terminations occur within three years after a Change in Control.
 
VI.


                New Section 2.12A is added effective October 24, 2008, to read
as follows:
 
2.12A      “GOOD REASON”  shall mean Good Reason as defined in the Participant’s
Change of Control Agreement.
 
VII.


Section 10.03(a) is amended and restated effective October 24, 2008 to read as
follows:
 
10.03     (a)  Notwithstanding anything to the contrary in this Plan or in any
applicable law or regulation, upon the occurrence of a Change in Control (the
"Effective Date"), the Accrued Benefit of each Participant (other than any
Participant whose service as an employee was terminated prior to full vesting of
his Accrued Benefit under Section 10.01) and the benefits conferred under this
Section shall automatically vest and thereafter may not be adversely affected in
any matter without the prior written consent of the Participant. Notwithstanding
anything to the contrary in this Plan, upon the occurrence of a Change in
Control, any Participant who is then employed by the Company or its subsidiaries
("Active Participants") shall, if the Change in Control is a 409A Change in
Control Event, have an irrevocable right to receive, and the Company shall be
irrevocably obligated to pay, a lump sum cash payment in an amount determined
pursuant to this Section if during a period commencing upon the Effective Date
and ending on the second anniversary of the occurrence of the 409A Change in
Control Event, the Active Participant voluntarily or involuntarily separates
from service ("Termination"). The lump sum cash payment payable to Active
Participants under this Section (the "Lump Sum Payment") shall be paid on the
first day of the month following the date of Termination, subject to the
provisions of Articles XII and XIII.
 
VIII.


Section 10.03(b)(iv) is amended and restated effective October 24, 2008 to read
as follows:


(iv)      In calculating the payment due to any Active Participant under this
Section who has incurred an Eligible Termination, the number of years of Benefit
Years of the Active Participant shall be deemed to equal the number of years
determinable under the other Sections of this Plan plus three years and the
Active Participant's age shall be deemed to equal his actual age plus three
years; provided, however, that in no event shall the provisions of this
subsection be applicable if the application thereof will reduce an Active
Participant's Lump Sum Payment from the amount that would otherwise be payable
with the addition of less than three years of service, age or both.
 
IX.


Sections 10.03(c) and (d) are amended and restated effective October 24, 2008 to
read as follows:


(c)       Notwithstanding anything to the contrary in this Plan, upon the
occurrence of a 409A Change in Control Event, each Participant who has already
begun to receive periodic payments under this Plan ("Retired Participants")
shall have an irrevocable and unconditional right to receive, and the Company
shall be irrevocably and unconditionally obligated to pay, a lump sum payment in
an amount equal to the present value of the Participant's future stream of
payments which would otherwise be payable under this Plan. Such lump sum payment
shall be paid on the first day of the month following the date of the 409A
Change in Control Event. The Company shall offer to assist such Participant in
purchasing at such Participant's cost an annuity for the benefit of such
Participant.


(d)       Notwithstanding anything to the contrary in this Plan, upon the
occurrence of 409A Change in Control Event, any Participant (other than a
Retired Participant) who is then a former employee of the Company or its
subsidiaries whose accrued benefit is vested under Section 10.01 ("Inactive
Participants") shall have an irrevocable and unconditional right to receive, and
the Company shall be irrevocably and unconditionally obligated to pay, a lump
sum payment in an amount determined in the manner provided in subsection (b)(ii)
or (iii), as applicable; provided, however, that no Inactive Participant will be
entitled to the benefits of subsection (b)(iv). Such lump sum payment shall be
paid on the first day of the month following the date of the 409A Change in
Control Event.
 
X.


New Section 10.03(e) is added effective October 24, 2008, to read as follows:


(e)      Notwithstanding anything to the contrary in this Plan, if an Active
Participant incurs an Eligible Termination: (i) on or before the second
anniversary of a Change in Control that does not constitute a 409A Change in
Control Event, or (ii) after the second anniversary of a Change in Control but
on or before the third anniversary of a Change in Control, such Participant
shall not be entitled to a Lump Sum Payment pursuant to Section 10.03(a);
however, in calculating such Participant’s normal, early or late retirement
benefit, disability benefit, or death benefit pursuant to Articles IV through
VIII, such Participant shall receive an enhanced benefit as a result of age and
years of Benefit Service credits, determined in a manner equivalent to that set
forth in Section 10.03(iv), but assuming annuity rather than lump sum payments
where applicable.
 
XI.


Article 11A.01 is added to read as follows effective as of October 31, 2008:


11A.01    Each of the following Participants who were receiving annuity payments
under the SERP prior to January 1, 2009 shall receive the following bi-weekly
benefits from the Plan in the following forms of payment, beginning with the
first payroll period ending after December 31, 2008, and the Plan hereby assumes
the obligation for such annuity payments:
 
 

Personnel Number Name Bi-weekly Benefit  Form of Payment 
59164
Bowman, Nick
 2,365.75
15-year Certain &  Life Annuity
2679
Cole, Kenneth R.
 2,245.33
100% Joint & Survivor
25821
Conrad, C. Kenneth
 1,555.91
100% Joint & Survivor
59165
Cunningham, Marvin
 2,544.86
100% Joint & Survivor
25872
Dalrymple, Gyl
    426.72
Single Life Annuity
59200
Davis, Richard W
 3,899.00
50% Joint & Survivor
25148
Esker, Robert
 1,404.26
67% Joint & Survivor
59166
Finney, Ray
 1,823.64
67% Joint & Survivor
59167
Greer, Murray
 1,392.36
50% Joint & Survivor
25843
Hargrove, R L
 4,457.97
Single Life Annuity
4500
Perleberg, Gary
    221.80
100% Joint & Survivor
25100
Provance, W. F.
    893.11
Single Life Annuity
25806
Reppond, Jim D
 4,299.64
Single Life Annuity
25939
Robinson, Jack
 1,955.99
50% Joint & Survivor
25899
Smith, W P
 3,905.72
50% Joint & Survivor

 
The bi-weekly benefit payable under this Section shall be increased annually to
reflect increases in cost of living at a rate of 3% per annum. This increase
shall take effect January 1 of each year on the benefit in pay status beginning
January 1, 2010. The 3% annual increase is not applicable to personnel number
2679, Kenneth R. Cole.


                Payments pursuant to this Section 11A.01: (i) shall be in
addition to any other payments pursuant to the Plan; (ii) shall be subject to
acceleration as outlined in the Plan (in circumstances including but not limited
to those set forth in Section 10.03(c)); and (iii) shall not be increased as a
result of a Change in Control.
 
XII.


Section 18.01(b) is amended and restated effective January 1, 2008 to read as
follows:


18.01 (b)   Within the 30 days preceding or the 12 months following a 409A
Change in Control Event provided that Treasury Regulations
§1.409A-3(j)(4)(ix)(B) is complied with.


IN WITNESS WHEREOF, CenturyTel has executed this Amendment on this 24th day of
October, 2008.
 
 
 
CENTURYTEL, INC.
     
By:/s/  R. Stewart Ewing, Jr.         
 
     R. Stewart Ewing, Jr.
 
     Executive Vice President and
 
     Chief Financial Officer